KRAMER, Judge,
concurring in the result:
I concur only in the result and write separately to address that part of the majority’s analysis with which I disagree.
I.
Pursuant to 38 U.S.C. § 5108, “[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.” As discussed in Part II, infra, nothing in the statutory scheme provides that a claim can only be “disallowed” or have a “former disposition,” where there has been a disposition on the merits. The VA, in its May 1990 letter, disposed of appellant’s claim not on the merits, but by disallowance for lack of status. As appellant did not file a Notice of Disagreement (NOD) as to this disallowance pursuant to 38 U.S.C. § 7105(b)(1) (NOD shall be filed within one year from the date of mailing of notice of the result of initial review or determination), contrary to the majority’s conclusion, the letter was a final action or determination and the disallowance was reopenable under section 5108 only with “new and material evidence.” See 38 U.S.C. § 7105(e), discussed in Part II, infra.
“New” evidence is that which is not merely cumulative of other evidence of record. Cox v. Brown, 5 Vet.App. 95, 98 (1993). “Material” evidence is that which is relevant to and probative of the issue at hand, and which “must be of sufficient weight or significance (assuming its credibility) that there is a reasonable possibility that the new evidence, when viewed in the context of all the evidence, both new and old, would change the outcome” of the ease. Id. Appellant’s statement indicating, in essence, that his military service records would be found under a slightly different given name than his real name was new, relevant to and probative of his status as a veteran, and must be considered to have created a reasonable possibility that the outcome with respect to that status would be different. See Justus v. Principi, 3 Vet.App. 510, 512-13 (1992) (evidence is presumed to be credible for the purpose of determining whether there is new and material evidence to reopen a claim). Because appellant has met the test of new and material evidence, the duty to assist was clearly triggered. Cf. Ivey v. Derwinski, 2 Vet.App. 320 (1992); White v. Derwinski, 1 Vet.App. 519 (1991) (even where an appellant has not submitted new and material evidence in an attempt to reopen his claim, the duty to assist is triggered where the VA is on notice of the existence of evidence that might rea*87sonably lead to the development of new and material evidence).
In addition, without reference to whether a well-grounded claim has been filed, 38 C.F.R: § 3.203(e) (1993) specifically provides as follows when status is at issue: “When the claimant does not submit evidence of service ..., the [VA] shall request verification of service from the service department.” (Emphasis added.) Because new and material evidence has been submitted in this case, the Board of Veterans’ Appeals (BVA) decision should be reversed and the matter remanded for compliance with the duty to assist and 38 C.F.R. § 3.203(c), followed by readjudication under Cox, supra.
Contrary to this approach, the majority first concludes that under Aguilar v. Derwinski, 2 Vet.App. 21, 23 (1991), appellant “never attained the status of claimant,” ante at 83 (a concept later extended by McGinnis v. Brown, 4 Vet.App. 289, 244 (1993), and Glynn v. Brown, 6 Vet.App. 523, 528 (1994), see Part II, infra), and then magically declares, amalgamating the best that ontology and alchemy have to offer, that appellant “did not [even] submit any claim, well grounded or otherwise.” Id. As a consequence, the majority states that the statutory duty to assist was never triggered. Despite the fact that the majority purports to deal with a nonclaimant who has filed a nonclaim, it then, nevertheless, holds that appellant is entitled to a remand pursuant to 38 C.F.R. § 3.203(c). The obligation imposed on the VA, pursuant to this regulation, however, , is extended only to a “claimant.” Astoundingly, the majority again waves its wand and surrealistieally intones that while appellant is not a genuine claimant under 38 U.S.C. § 5107 (which contrary to the majority’s imagination, confers claimant status on any “person who submits a claim for benefits”) he is some kind of a lesser claimant pursuant to 38 C.F.R. § 3.203(c).
II.
In Aguilar, the Court stated that “[a] veteran or spouse who fails to submit appropriate evidence [of status] never attains the status of a claimant.” 2 Vet.App. at 23. Even without divining the absurd extent to which Aguilar would later be carried, infra, I believed at the time Aguilar was issued that status was merely one element of a claim to be established in the same way as any other element involved in a claim, such as service connection or degree of disability. See Aguilar, 2 Vet.App. at 23-24 (Kramer, J., concurring). While insufficient evidence of status might mean, in an appropriate case, that a claim was not well grounded, it simply did not follow that there was no claimant.
In McGinnis, the Court correctly stated that because appellant had not submitted new and material evidence to reopen the previously disallowed claim, “there was no claim to adjudicate on the merits.” 4 Vet.App. at 244 (emphasis added). But in Glynn, the McGinnis “on the merits” language and identical “on the merits” language in Grottveit v. Brown, 5 Vet.App. 91, 93 (1993) (when a claim was not well grounded, “there was no claim to adjudicate on the merits ” (emphasis added)) was conveniently conjured away, and, presto, we are left with the incredible result that whenever a claim is not well grounded or new and material evidence has not been submitted, there “is a denial that there is a claim,” Glynn, 6 Vet.App. at 528, i.e., the claim “ ‘in contemplation of law' never existed.” Id. (quoting McGinnis, 4 Vet.App. at 244).
Glynn’s incredible transformation of McGinnis, however, should not suggest that McGinnis itself should be exempt from further scrutiny. While correct in its conclusion that a merits adjudication was premature, it did not stop there. Rather, it declared that when the BVA prematurely adjudicates a nonclaim (as transformed into such by Glynn), the BVA’s decision must be vacated due to lack of jurisdiction. McGinnis, 4 Vet.App. at 244. As the question of the viability of such a result is presently before the en banc Court, Edenfield v. Brown, 6 Vet.App. 432 (1994) (en banc order consolidating with Smith v. Brown, No. 92-1369), and has already been discussed in previous issuances, I will not address it here, other than to ponder whether a new and onerous burden is being imposed by the Court on an already overloaded, backlogged VA adjudication system which has seemingly been re*88quired by McGinnis to readjudicate decisions vacated by the court which are, in essence, nothing more than affirmances on grounds other than those stated in the BVA decisions being vacated. See Green v. Brown, 5 Vet.App. 83, 84-87 (1993) (Kramer and Steinberg, JJ., dissenting); Green v. Brown, 4 Vet.App. 382, 384 (1993) (Steinberg, J., dissenting); McGinnis, 4 Vet.App. at 244-46 (Steinberg, J., concurring in part and dissenting in part). See also Layno v. Brown, 6 Vet.App. 465, 472 (1994) (Steinberg, J., concurring in part and dissenting in part).
The majority opinion here, considering its view of Aguilar, McGinnis, and Glynn, stands for the bottom-line proposition that claimants aren’t really claimants and don’t really have claims if their claims were properly denied, or should have been denied, by the BVA on any basis other than on the merits. Under Glynn, these nonclaimants without claims remain forever as such until evidence sufficient to justify merits determinations has been gathered. Again, under Glynn, in order to expedite the gathering process, each such nonclaimant without a claim is issued an evidentiary bank account in which is deposited all evidence gathered from the last point from which there has been a “final denial of the merits of a claim.” Glynn, 6 Vet.App. at 528-29. Once the requisite evidence is gathered, each such non-claimant without a claim is transformed, undergoing a metamorphosis similar to that of a caterpillar into a butterfly, into a genuine claimant with a genuine claim. In celebration of this wondrous event, a merits adjudication then occurs. (Although not specifically addressed in Glynn, I assume that, based on that case, if there has never been a final denial on the merits, one’s evidentiary bank account contains all the evidence ever gathered, not simply that subsequent to such a final denial which has never occurred!)
III.
The statutory authority offered by the majority in Aguilar, in McGinnis, in Glynn, and by the majority here consists of mere unana-lyzed references to 38 U.S.C. §§ 5107(a), 5108, 7104(b), 7105(c). An examination of these statutes leads to the inescapable conclusion, however, that the so-called doctrines of nonclaimants, nonclaims, and evidence banks are mere illusions of Copperfieldian proportions, judicial fabrications' without statutory foundation.
Section 5107(a) provides:
[A] person who submits a claim for benefits ... shall have the burden of submitting evidence sufficient to justify a belief by a fair and impartial individual that the claim is well grounded. The Secretary shall assist such a claimant in developing the facts pertinent to the claim.
(Emphasis added.) The only possible inferences that can be drawn from this language are that there is such a thing as a claim that is not well grounded (not a nonclaim) and that there is such a thing as a claimant who is not entitled to assistance (not a nonclaim-ant).
Section 5108 provides that “[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.” (Emphasis added.) A claim may be disposed of by disallowance on any number of alternative bases, including lack of jurisdiction, failure to meet filing period requirements, lack of status, lack of well-groundedness, lack of new and material evidence, or lack of entitlement on the merits. Nothing in this statutory language states, suggests, or remotely intimates that a disposition by dis-allowance occurs only where there has been an unfavorable merits adjudication. Nothing in this language states, suggests, or remotely intimates that an evidentiary bank account is ever issued. Nothing in this language states, suggests, or remotely intimates that where a claim is disposed of by a non-merits-based disallowance, the claim becomes a nonelaim. Quite the contrary, the double reference to a disallowed claim as “the claim” affirmatively refutes the notion of a nonclaim.
Section 7104(b) provides that “[ejxcept as provided in section 5108 of this title, when a claim is disallowed by the [BVA], the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.” (Emphasis added.) Nothing in this statutory language *89states, suggests, or remotely intimates that a claim can be disallowed only on the merits. Nothing in this language states, suggests, or remotely intimates that when a claim is disallowed on any basis other than on the merits, the claim becomes a nonclaim. And again, to the contrary, the reference to a disallowed claim as “the claim” affirmatively refutes the notion of a nonelaim.
Section 7105(c) provides:
If no notice of disagreement is filed in accordance with this chapter within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided....
(Emphasis added.) Nothing in this statutory language states, suggests, or remotely intimates that an action may be taken or determination made only on the merits. As with dispositions by disallowance, discussed supra, an action or determination may be predicated on many alternative bases, including any of those indicated above. Nothing in this language states, suggests, or remotely intimates that once a non-merits-based adverse action is taken or adverse determination made, such action or determination makes the claim a nonelaim. And once again, to the contrary, the use of the words “final” and “the claim” suggests that the claim retains status as a finally acted-upon or determined claim (not a nonclaim), regardless of the basis of such action or determination, until it may later be reopened or allowed.
IV.
In that the majority is only remanding this matter for compliance with 38 C.P.R. § 3.203(c) and is thus not deciding this appeal on the merits, I am surprised that, consistent with its view of nonclaimants, non-claims, and evidence banks, it has not declared that because appellant is not yet entitled to a merits review by the Court, he is a nonappellant, the decision it is issuing is a nondecision, and the record on appeal is part of a record bank account usable in any future appeal here and extinguishable only at such time as the Court may decide appellant’s appeal on the merits.